Matter of County of Rockland v Town of Clarkstown (2015 NY Slip Op 04315)





Matter of County of Rockland v Town of Clarkstown


2015 NY Slip Op 04315


Decided on May 20, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 20, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
JOHN M. LEVENTHAL
L. PRISCILLA HALL
SHERI S. ROMAN, JJ.


2013-06216
 (Index No. 192/13)

[*1]In the Matter of County of Rockland, et al., appellants,
vTown of Clarkstown, et al., respondents.


Jeffrey J. Fortunato, County Attorney, New City, N.Y. (Thomas Simeti of counsel), for appellants.
Amy Mele, New City, N.Y. (Harold Y. MacCartney, Jr., of counsel), for respondents.

DECISION & ORDER
In a hybrid proceeding pursuant to CPLR article 78, inter alia, to annul Resolution No. 442-2012 of the respondent/defendant Town Board of the Town of Clarkstown, and action for declaratory relief, the petitioners/plaintiffs appeal from a judgment of the Supreme Court, Rockland County (Walsh II, J.), dated May 1, 2013, which denied the petition and dismissed the proceeding.
ORDERED that the judgment is affirmed, with costs.
In Resolution No. 229-2012, the Town Board (hereinafter the Town Board) of the Town of Clarkstown (hereinafter, together with the Town Board, the Town) authorized the installation of a temporary barrier on Samuel Road and directed the Town Police Department to conduct traffic studies to determine the effect of the barrier on local traffic. Therefore, the Town was not required to first undertake a review under the New York State Environmental Quality Review Act (hereinafter SEQRA) before authorizing the installation of the temporary barrier (see 6 NYCRR 617.5[c][21]; 617.3[a]; Matter of County of Rockland v Town of Clarkstown, _____ AD3d ____ [Appellate Division Docket No. 2013-04141; decided herewith]). Accordingly, contrary to the appellants' contention, the Supreme Court properly declined to annul the Town Board's approval of Resolution No. 442-2012, which included a negative declaration under SEQRA and authorized the barrier as a permanent traffic device on Samuel Road. Moreover, the Town complied with SEQRA since, prior to approving Resolution No. 442-2012, the Board, as the lead agency, took the requisite "hard look" at the environmental impact resulting from the proposed action and made a "reasoned elaboration" for the basis for its determination (Matter of Jackson v New York State Urban Dev. Corp., 67 NY2d 400, 417 [internal quotation marks omitted]; see Chinese Staff & Workers Assn. v City of New York, 68 NY2d 359, 361).
The petitioners' remaining contentions are without merit (see Matter of County of Rockland v Town of Clarkstown, _____ AD3d _____ [Appellate Division Docket No. 2013-04141; decided herewith]).
Accordingly, the Supreme Court properly denied the petition and dismissed the proceeding.
ENG, P.J., LEVENTHAL, HALL and ROMAN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court